

	

		II

		109th CONGRESS

		1st Session

		S. 1088

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish streamlined procedures for collateral review

		  of mixed petitions, amendments, and defaulted claims, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Streamlined Procedures Act of

			 2005.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Mixed petitions.

					Sec. 3. Amendments to petitions.

					Sec. 4. Procedurally defaulted claims.

					Sec. 5. Tolling of limitation period.

					Sec. 6. Harmless error in sentencing.

					Sec. 7. Unified review standard.

					Sec. 8. Appeals.

					Sec. 9. Capital cases.

					Sec. 10. Clemency and pardon decisions.

					Sec. 11. Ex parte funding requests.

					Sec. 12. Crime victims' rights.

					Sec. 13. Technical corrections.

					Sec. 14. Application to pending cases.

				

			2.Mixed

			 petitionsSection 2254(b) of

			 title 28, United States Code, is amended—

			(1)in paragraph (1),

			 by striking subparagraphs (A) and (B) and inserting the following:

				

					(A)the applicant—

						(i)has exhausted the remedies

				available in the courts of the State by fairly presenting and arguing the

				specific Federal basis for each claim in the State courts; and

						(ii)has described in the application

				how the applicant has exhausted each claim in the State courts; or

						(B)(i)the application

				presents a claim for relief that would qualify for consideration on the grounds

				described in subsection (e)(2); and

						(ii)the denial of such relief is contrary

				to, or would entail an unreasonable application of, clearly established Federal

				law, as determined by the Supreme Court of the United

				States.

						;

				and

			(2)by adding at the

			 end the following:

				

					(4)Any unexhausted claim that does not

				qualify for consideration on the grounds described in this subsection shall be

				dismissed with

				prejudice.

					.

			3.Amendments to

			 petitions

			(a)In

			 generalSection 2244 of title 28, United States Code, is amended

			 by adding at the end the following:

				

					(e)(1)An application for a

				writ of habeas corpus may be amended once as a matter of course before the

				earlier of the date on which an answer to the application is filed or the

				expiration of the 1-year period described in subsection (d).

						(2)Except as provided under paragraph

				(1), an application may not be amended to modify existing claims or to present

				additional claims, unless the modified or newly presented claims would qualify

				for consideration on the grounds described in subsection

				(b)(2).

						.

			(b)Conforming

			 amendmentSection 2242 of title 28, United States Code, is

			 amended in the third undesignated paragraph by striking in the rules of

			 procedure applicable to civil actions and inserting under

			 section 2244(e).

			4.Procedurally

			 defaulted claims

			(a)In

			 generalSection 2254 of title 28, United States Code, is

			 amended—

				(1)by redesignating

			 subsections (h) and (i) as subsections (i) and (j), respectively; and

				(2)by adding after

			 subsection (g) the following:

					

						(h)(1)A court, justice, or

				judge shall not have jurisdiction to consider an application for a writ of

				habeas corpus on behalf of a person in custody pursuant to the judgment of a

				State court with respect to any claim that was found by the State court to be

				procedurally barred, or any claim of ineffective assistance of counsel related

				to such claim, unless—

								(A)the claim would qualify for

				consideration on the grounds described in subsection (e)(2); or

								(B)the State, through counsel, expressly

				waives the provisions of this paragraph.

								(2)(A)A court, justice, or

				judge shall not have jurisdiction to consider any claim that the State court

				denies on the merits and on the ground that the claim was not properly raised

				under State procedural law, or any claim of ineffective assistance of counsel

				related to such claim, unless the claim would qualify for consideration on the

				grounds described in subsection (e)(2).

								(B)A court, justice, or judge shall not

				have jurisdiction to consider any claim that is otherwise subject to paragraph

				(1) and that was reviewed by the State court for plain error, fundamental

				error, or under a similarly heightened standard of review, unless the claim

				would qualify for consideration on the grounds described in subsection

				(e)(2).

								(3)The State shall not be required to

				answer any claim described in paragraph (1) or (2) unless the court first

				determines that the claim would qualify for consideration on the grounds

				described in subsection (e)(2).

							(4)If a court determines that a State

				court order denying relief on procedural grounds is ambiguous as to which

				claims were found to be procedurally barred, the court shall resolve any

				perceived ambiguity, if necessary, by examining the full record in the State

				court.

							(5)An application for a writ of habeas

				corpus on behalf of a person in custody pursuant to the judgment of a State

				court shall not be granted with respect to any claim under paragraph (1) or (2)

				unless the denial of such relief is contrary to, or would entail an

				unreasonable application of, clearly established Federal law, as determined by

				the Supreme Court of the United

				States.

							.

				(b)LimitationSection

			 2244(d)(2) of title 28, United States Code, as amended by section 3, is amended

			 by adding at the end the following: An application that was otherwise

			 improperly filed in State court shall not be deemed to have been properly filed

			 because the State court exercises discretion in applying a rule or recognizes

			 exceptions to that rule..

			5.Tolling of

			 limitation periodSection

			 2244(d) of title 28, United States Code, is amended—

			(1)in paragraph (2),

			 by striking judgment or; and

			(2)by adding at the

			 end the following:

				

					(3)In this section, an application for

				State post-conviction or other collateral review—

						(A)is pending from the date on which the

				application is filed with a State court until the date on which the same State

				court rules on that application; and

						(B)is not pending during any period of

				time between the date on which a State court rules on that application and the

				date on which the application or a related application is filed, or is

				otherwise presented, for adjudication to such State court on rehearing

				authorized by State law or to a higher State court.

						(4)The period of limitation under

				paragraph (1) may be tolled, suspended, or extended only as provided under this

				subsection.

					.

			6.Harmless error

			 in sentencingSection 2254 of

			 title 28, United States Code, as amended by section 4, is amended by adding at

			 the end the following:

			

				(k)A court, justice,

				or judge shall not have jurisdiction to consider an application with respect to

				an error relating to the applicant’s sentence or sentencing that has been found

				to be harmless or not prejudicial in State court proceedings, unless a

				determination that the error is not structural is contrary to clearly

				established Federal law, as determined by the Supreme Court of the United

				States.

				.

		7.Unified review

			 standardSection 107(c) of the

			 Antiterrorism and Effective Death Penalty Act of 1996 (28 U.S.C. 2261 note) is

			 amended by striking Chapter 154 of title 28, United States Code (as

			 amended by subsection (a)) and inserting This title and the

			 amendments made by this title.

		8.Appeals

			(a)Appellate time

			 limitsSection 2254 of title

			 28, United States Code, as amended by sections 4 and 6, is further amended by

			 adding at the end the following:

				

					(l)In review by a

				court of appeals of a district court’s determination of an application for a

				writ of habeas corpus on behalf of a person in custody pursuant to the judgment

				of a State court, the following shall apply:

						(1)A timely filed

				notice of appeal from an order issuing a writ of habeas corpus shall operate as

				a stay of that order, pending final disposition of the appeal.

						(2)A court of

				appeals shall decide the appeal from an order granting or denying a writ of

				habeas corpus—

							(A)not later than

				300 days after the date on which the brief of the appellee is filed or, if no

				timely brief is filed, the date on which such brief is due; or

							(B)if a cross-appeal

				is filed, not later than 300 days after the date on which the appellant files a

				brief in response to the issues presented by the cross-appeal or, if no timely

				brief is filed, the date on which such brief is due.

							(3)(A)If a petition is filed

				for a panel rehearing or rehearing by the court of appeals en banc following a

				decision by a panel of a court of appeals under paragraph (2), the court of

				appeals shall decide whether to grant the petition not later than 90 days after

				the date on which the petition is filed, unless a response is required.

							(B)If a response to a petition is

				required under subparagraph (A), a court of appeals shall decide whether to

				grant the petition not later than 90 days after the date on which the response

				is filed or, if no timely response is filed, the date on which the response is

				due.

							(C)If a panel rehearing is granted, the

				panel shall make a determination of the appeal on rehearing not later than 120

				days after the date on which the order granting a panel rehearing is entered.

				No second or successive petition for panel rehearing shall be allowed.

							(D)If rehearing en banc is granted, the

				court of appeals shall make a final determination of the appeal not later than

				180 days after the date on which the order granting rehearing en banc is

				entered.

							(4)If a court of

				appeals fails to comply with the requirements of this subsection, the State may

				petition the Supreme Court, or a justice thereof, for a writ of mandamus to

				enforce the requirements of this subsection.

						(5)The time

				limitations in this subsection shall apply in all proceedings in a court of

				appeals on review of a district court’s determination of an application for a

				writ of habeas corpus, including any such proceedings in a court of appeals

				following a remand by the Supreme Court for further proceedings.

						(6)In proceedings

				following remand in a court of appeals, the time limit specified in paragraph

				(2) shall begin on the date the remand is ordered if further briefing is not

				required in the court of appeals. If there is further briefing in the court of

				appeals, the time limit specified in paragraph (2) shall begin on the date on

				which a responsive brief is filed or, if no timely responsive brief is filed,

				from the date on which such brief is due.

						(7)The failure of a

				court to meet or comply with a time limitation under this subsection shall not

				be a ground for granting relief from a judgment of conviction or sentence, nor

				shall the time limitations under this subsection be construed to entitle a

				capital applicant to a stay of execution, to which the applicant would

				otherwise not be entitled, for the purpose of litigating any application or

				appeal.

						.

			(b)Finality of

			 determinationSection 2244(b)(3)(E) of title 28, United States

			 Code, is amended by striking the subject of a petition and all

			 that follows and inserting the following: reheard in the court of

			 appeals or reviewed by writ of certiorari..

			9.Capital

			 cases

			(a)Scope of

			 reviewChapter 154 of title 28, United States Code, is amended by

			 striking section 2264 and inserting the following:

				

					2264.Scope of

				Federal review

						(a)In

				generalExcept as provided in

				subsection (b), a court, justice, or judge shall not have jurisdiction to

				consider any claim relating to the judgment or sentence in an application

				covered under this chapter.

						(b)ExceptionA court, justice, or judge has jurisdiction

				to consider an application under this chapter if—

							(1)the applicant shows that the claim relies

				on a new rule of constitutional law, made retroactive to cases on collateral

				review by the Supreme Court, that was previously unavailable; or

							(2)both—

								(A)the factual predicate for the claim could

				not have been discovered previously through the exercise of due diligence;

				and

								(B)the facts underlying the claim, if proven

				and viewed in light of the evidence as a whole, would be sufficient to

				establish by clear and convincing evidence that, but for constitutional error,

				no reasonable fact finder would have found the applicant guilty of the

				underlying

				offense.

								.

			(b)Time

			 limitsSection 2266(b)(1)(A) of title 28, United States Code, is

			 amended by striking 180 days and inserting 15

			 months.

			(c)Review by

			 Attorney General

				(1)In

			 generalSection 2261(b) of title 28, United States Code, is

			 amended—

					(A)by striking

			 (b) This chapter is applicable if a State establishes and

			 inserting the following:

						

							(b)This chapter is

				applicable if—

								(1)the Attorney

				General of the United States certifies that a State has

				established

								;

				

					(B)in the first

			 sentence, by striking the period at the end and inserting a semicolon;

					(C)by striking

			 The rule of court or statute must provide standards and

			 inserting the following:

						

							(2)the court,

				statute, or other agency provides

				standards

							;

					(D)by striking the

			 period at the end and inserting ; and; and

					(E)by adding at the

			 end the following:

						

							(3)the order

				required under subsection (c) is entered on or after the effective date of the

				Attorney General's certification under section

				2267.

							.

					(2)Technical and

			 conforming amendmentsSection 2265(a) of title 28, United States

			 Code, is amended—

					(A)by striking

			 (a) For purposes and inserting the following:

						

							(a)(1)For

				purposes

								;

					(B)by striking

			 This chapter shall apply, as provided in this section, in relation to a

			 State unitary review procedure if the State establishes and inserting

			 the following:

						

							(2)This chapter shall apply, as provided

				in this section, in relation to a State unitary review procedure if—

								(A)the Attorney General of the United

				States certifies that a State has

				established

								;

					(C)by striking

			 or by statute and inserting , by statute, or by agency

			 rule;

					(D)by striking the

			 period after proceedings and inserting a semicolon;

					(E)by striking

			 The rule of court or statute must provide and inserting the

			 following:

						

							(B)the rule of the court, the statute, or

				the agency rule

				provides

							;

					(F)by striking the

			 period at the end and inserting ; and; and

					(G)by adding at the

			 end the following:

						

							(C)the order required under subsection

				(b) is entered on or after the effective date of the Attorney General's

				certification under section

				2267.

							.

					(d)Judicial

			 reviewChapter 154 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					2267.Judicial

				Review

						(a)In

				generalIf requested by the chief law enforcement officer of a

				State, the Attorney General of the United States shall determine whether the

				State has established a qualifying mechanism for the purpose of section

				2261(b)(3) or 2265(a)(2)(C), and, if so, the date on which the mechanism was

				established. The date the mechanism was established shall be the effective date

				of the certification.

						(b)RegulationsThe

				Attorney General shall promulgate regulations to implement the certification

				procedure under subsection (a).

						(c)Review of

				certification

							(1)In

				generalThe Attorney General's determination of whether to

				certify a State under this section is subject to review exclusively as provided

				under chapter 158.

							(2)VenueThe

				Court of Appeals for the District of Columbia Circuit shall have exclusive

				jurisdiction over matters under paragraph (1), subject to review by the Supreme

				Court under section 2350.

							(3)Standard of

				reviewThe Attorney General's determination of whether to certify

				a State under this section shall be conclusive unless manifestly contrary to

				the law and an abuse of

				discretion.

							.

			(e)Clerical

			 AmendmentsThe table of sections for chapter 154 of title 28,

			 United States Code, is amended—

				(1)by striking the

			 item related to section 2264 and inserting the following:

					

						

							2264. Scope of Federal

				review.

						

						;

				  and

				(2)by adding at the

			 end the following:

					

						

							2267. Judicial

				review.

						

						.

				10.Clemency and

			 pardon decisions

			(a)In

			 generalChapter 85 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					1370.State

				clemency and pardon decisions

						(a)In

				generalExcept as provided under subsection (b), and

				notwithstanding any other provision of law, no Federal court shall have

				jurisdiction to hear any cause or claim arising from the exercise of a State’s

				executive clemency or pardon power, or the process or procedures used under

				such power.

						(b)ExceptionThis

				section does not affect the jurisdiction of the Supreme Court to review any

				decision of the highest court of a State that involves a cause or claim arising

				from the exercise of a State’s executive clemency or pardon power, or the

				process or procedures used under such

				power.

						.

			(b)Clerical

			 AmendmentThe table of sections for chapter 85 of title 28,

			 United States Code, is amended by adding at the end the following:

				

					

						1370. State clemency and pardon

				decisions.

					

					.

			11.Ex parte

			 funding requestsSection

			 408(q)(9) of the Controlled Substances Act (21 U.S.C. 848(q)(9)) is

			 amended—

			(1)by striking (9) Upon and

			 inserting the following: (9) (A) Upon;

			(2)by striking the last two sentences and

			 inserting the following: An application for services under this

			 paragraph shall be decided by a judge other than the judge presiding over the

			 post conviction proceeding under section 2254 or 2255 of Title 28, United

			 States Code, seeking to vacate or set aside a death sentence. Any amounts

			 authorized to be paid under this paragraph shall be disclosed to the public

			 immediately.; and

			(3)by adding at the end the following:

				

					(B)No

				ex parte proceeding, communication, or request may be considered in a

				post-conviction action pursuant to this section, except to the extent necessary

				to protect any confidential-communications privilege between the defendant and

				post-conviction counsel. The court shall not grant an application for an ex

				parte proceeding, communication, or request unless the application has been

				served upon the respondent and the court has allowed the respondent a

				reasonable opportunity to answer the application. All proceedings,

				communications, or requests conducted pursuant to this section shall be

				transcribed and made a part of the record available for appellate

				review.

					.

			12.Crime victims'

			 rightsSection 3771(b) of

			 title 18, United States Code, is amended by adding at the end the following:

			 A crime victim shall also be afforded the rights established for crime

			 victims by this section in a Federal habeas corpus proceeding arising out of a

			 State conviction..

		13.Technical

			 corrections

			(a)AppealSection

			 2253(c)(1) of title 28, United States Code, is amended by striking

			 circuit justice or judge and inserting district or

			 circuit judge.

			(b)Federal

			 custodySection 2255 of title 28, United States Code, is amended

			 by designating the 8 undesignated paragraphs as subsections (a) through (h),

			 respectively.

			14.Application to

			 pending cases

			(a)In

			 generalThis Act and the

			 amendments made by this Act shall apply to cases pending on and after the date

			 of enactment of this Act.

			(b)Time

			 limitsIn a case pending on the date of enactment of this Act, if

			 the amendments made by this Act establish a time limit for taking certain

			 action the period of which began on the date of an event that occurred prior to

			 the date of enactment of this Act, the period of such time limit shall instead

			 begin on the date of enactment of this Act.

			

